Citation Nr: 0325570	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  94-39 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased disability rating for a 
somatization disorder with depressive features, currently 
evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his psychiatrist


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from March 1968 to April 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied an increased evaluation 
for somatization disorder with depressive features.  The 
appellant disagreed and this appeal ensued.  The Board 
remanded the case in May 2000 for additional evidentiary 
development.  As that development has not been fully 
performed, the claim must regrettably be remanded again.  

In the May 2000 remand, the Board referred to the RO the 
appellant's claim, filed in June 1998, seeking nonservice-
connected pension benefits.  As that issue has not been 
adjudicated, it is again referred for appropriate action.  


REMAND

The May 2000 remand directed that the appellant undergo a 
period of observation and examination at a VA medical 
facility to clarify the diagnosis of the appellant's 
psychiatric disorders and to obtain a medical opinion as to 
the severity of the somatization disorder.  The entire claims 
file was to be made available to the examiners and the Board 
specifically asked that the examiners identify symptoms 
attributable to the somatization disorder.  If it were not 
possible to do so, then the Board asked the examiners to so 
state.  

The record includes a report of a period of hospitalization 
in October 2001.  The report of that hospitalization to 
devoid of any reference to the service-connected somatization 
disorder that was the predicate for the hospitalization.  
Moreover, 


there is no indication that the claims file was made 
available to the examiners during any part of the 10-day 
hospitalization.  From the language used in the examination 
report, it appears that the history recorded by the examiners 
came entirely from the appellant and was not informed by a 
review of the objective medical evidence.  The report of the 
hospitalization does not include an opinion, as needed by the 
Board and as requested in the May 2000 remand, as to the 
symptoms attributable to somatization disorder.  Indeed, as 
somatization disorder is not even referenced in the report, 
it is a disservice to this appellant to use this 
hospitalization report to rate the disability.  With regret, 
the Board again remands this case for completion of its 
remand directives.  

In a November 2001 rating decision, the RO denied the 
appellant's claim of service connection for arterial 
hypertension secondary to the service-connected somatization 
disorder.  The appellant disagreed with that determination in 
June 2002.  The RO has not issued a statement of the case on 
this issue.  An appeal is initiated where a claimant has 
expressed timely disagreement in writing with a rating 
action.  In response, a statement of the case must be issued, 
and the Board must remand that issue for that purpose.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  

The case is REMANDED for the following development:

1.  Review the case and determine whether 
any additional notice or development is 
required pursuant to the VCAA or 
implementing regulations.  Undertake 
corrective action if necessary.  

2.  Review the issue of service 
connection for arterial hypertension 
secondary to service-connected 
somatization disorder with depressive 
features and, if a determination remains 
adverse to the appellant, issue a 
statement of the case to him and his 
representative, 


notifying him of the time limit within 
which he must respond in order to perfect 
an appeal to the Board as to that issue.  
Thereafter, that issue is to be returned 
to the Board only if a timely and 
adequate substantive appeal is filed.  

3.  Schedule the appellant for a period 
of hospital admission for observation and 
evaluation (O&E), to include clinical 
interview and examination, at a VA 
facility equipped to evaluate the 
appellant's service connected 
somatization disorder with depressive 
features.  The RO should:

a.  Furnish a copy of the entire 
claims folder, to include any 
additional medical evidence received 
from Dr. Juarbe, for review and 
comment prior to, and during, the 
period of O&E.  

b.  Ask the evaluators to provide a 
diagnosis of all psychiatric 
disorders, acquired and otherwise, 
found.  

c.  Ask the evaluators to determine 
the severity of the appellant's 
somatization disorder.  Specifically, 
the evaluators should be asked to 
determine, if possible, which symptoms 
are attributable to somatization 
disorder with depressive features.  If 
this is not possible, they should so 
state.  

4.  Review the claims folder and ensure 
that all of the development action has 
been completed to the extent possible.  
Specific attention is directed to the O&E 


report.  If the requested examination 
does not include adequate responses to 
the specific opinions requested, the 
report must be returned for corrective 
action.  38 C.F.R. § 4.2 (2003) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994); Abernathy v. Principi, 
3 Vet. App. 461, 464 (1992); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

5.  Following completion of the 
foregoing, review the issue on appeal.  
If the decision remains adverse to the 
appellant, in whole or in part, he and 
his representative should be furnished a 
supplemental statement of the case and 
afforded the applicable period of time 
within which to respond.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board.  


The appellant has the right to submit additional evidence and 
argument on the matters herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




